Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12 of applicant arguments/remarks, filed 04/06/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 12 of applicant arguments/remarks, filed 04/06/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 12-17 of applicant arguments/remarks, filed 04/06/2022, with respect to the previous 103 rejections have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowed.
Regarding independent claims 1 and 8-10, the closest prior art is considered previously cited Xiang (“Two-Point Water-Fat Imaging With Partially-Opposed Phase (POP) Acquisition: An Asymmetric Dixon Method”) and Eggers (US 2012/0316795).
	First, Xiang teaches a phase map [Page 575, see Pstable map] which, in reality is not initially smooth but uses a sliding window to make it smooth [See also Appendix B]. However, neither of these smoothing techniques disclose “in said computer, selecting a correct solution from said solution candidates using a condition that in at least one calculated phase map, phase information proceeds spatially smoothly by determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two-dimensional tuples of the model phase values, with said phase information being determined in two respective phase maps calculated for each pixel of said first and second MR signal datasets, with a further condition that neighboring phase information in said at least one calculated phase map, which is selected from among the two respective phase maps, minimally varies in two dimensions, or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, Application No. 16/375,0493 Docket No.: 009528.00008 and the model phase values of the water component in the second MR signal dataset, wherein the linear combination does not result in a phase difference between the model phase values”. Therefore, Xiang does not teach ensuring the smoothness of the phase map.
	Second, Eggers teaches smooth main magnetic field inhomogeneities [¶0030, claim 6]. However, Eggers is silent in teaching  “in said computer, selecting a correct solution from said solution candidates using a condition that in at least one calculated phase map, phase information proceeds spatially smoothly by determining phase information for each pixel of said first and second signal datasets in said at least one calculated phase map so as to correspond either to (i) two-dimensional tuples of the model phase values, with said phase information being determined in two respective phase maps calculated for each pixel of said first and second MR signal datasets, with a further condition that neighboring phase information in said at least one calculated phase map, which is selected from among the two respective phase maps, minimally varies in two dimensions, or (ii) one-dimensional values of a linear combination of the model phase values of the water component in the first MR signal dataset, Application No. 16/375,0493 Docket No.: 009528.00008 and the model phase values of the water component in the second MR signal dataset, wherein the linear combination does not result in a phase difference between the model phase values”. Therefore, Eggers does not teach ensuring the smoothness of the phase map.
	Therefore, claims 1 and 8-10 are above the prior art. Claims 3-4 and 6-7 are considered allowable for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896